              Case 1:18-cr-00206-RMC Document 22 Filed 11/19/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                :
                                                        :
         v.                                             :        CASE NO. 18-206 (RMC)
                                                        :
GUSTAVO MAHUA ENVELA,                                   :
                                                        :
                                                        :
         Defendant.                                     :


                GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

         The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully files this memorandum to aid the Court in its sentencing decision.        On

August 28, 2018, the defendant pled guilty to Count One of a two-count Criminal Information

charging him with Forcibly Thrusting Papers and Other Garbage Upon Diplomatic Property with

Intent to Harass, in violation of 18 USC § 970(b).          Sentencing is scheduled for November 27,

2018 at 10:00 a.m.     The defendant was arrested on or about June 25, 2018 and was released the

same day subject to conditions.

    I.         Legal Standard

         Section 3553(a) of Title 18 of United States Code sets out factors a Court must consider in

determining an appropriate sentence. In weighing the § 3553(a) factors as part of its calculus of

an appropriate sentence, the Court should consider not only the nature and circumstances of the

offense and the history and characteristics of the defendant, but also the applicable sentencing

objectives – that is, that the sentence: (1) reflect the seriousness of the offense; (2) promote respect

for the law; (3) provide just punishment; (4) afford adequate deterrence; (5) protect the public; and

(6) effectively provide the defendant with needed educational or vocational training and medical
             Case 1:18-cr-00206-RMC Document 22 Filed 11/19/18 Page 2 of 4



care.     See 18 U.S.C. $ 3553(a)(1) and   (2).   In addition, the sentence should reflect "the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct." 18 U.S.C. $ 3553(a)(6). The defendant in this case faces a

maximum sentence of imprisonment of six months.


    II.        Analvsis of Factors Enunciated in 18 U.S.C.     I   3553(a)


          As discussed in detail below, an analysis of the factors enunciated in 18 U.S.C. $ 3553(a)

demonstrates that the imposition of a sentence of one year supervised probation is appropriate in

this case.


          A.      The Nature and Circumstances of the Offense


          The defendant is a national and citizen of Equatorial Guinea. On or about June 4, 2018,

the defendant entered the premises of the Embassy of Equatorial Guinea ("Embassy"), located at

2020 l6th Street NW, Washington, D.C, despite previous warnings by Embassy personnel that he

was not permitted on Embassy property. After entering the Embassy's premises without

permission, the defendant proceeded to litter Embassy property with garbage and paper. The

defendant had previously trespassed and littered Embassy property with garbage and paper on at

least four occasions. The defendant also mailed a document to the Embassy on May 5,2018, on

which he wrote "Gustavo Envela keeps his promises." The document shows what appears to be

a man   holding a dead body. The defendant's face is superimposed over the man holding the body,

while the face of President Teodoro Obiang of Equatorial Guinea is superimposed over the dead

body. The photo's caption was hand-written in           Spanish and roughly translates to "No more

Obiang. Gustavo Envela has Teodor Obiang's head in his hands."




                                                    2
               Case 1:18-cr-00206-RMC Document 22 Filed 11/19/18 Page 3 of 4



          B.          The History and Characteristics of the Offender


          The defendant's criminal history includes several charges and a conviction for similar

conduct. The defendant was convicted on October              27   , 2015, in the Magisterial District Court   of

Alleghany, Pennsylvania, for the offense of Criminal Trespass, the details of which are described

in the draft Presentence Investigation Report. ECF No. 17 at                9.   The Defendant has also been

charged three times in Maryland for committing offenses of a similar             nature. Two of the charges

-   violating   a   protective order and sending harassing emails    -   resulted in a nolle prosequi, however

the defendant currently has an outstanding warrant on the third charge, again for sending harassing

emails. Additional details regarding the defendant's criminal history are set forth on pages 7-9

of the draft Presentence Investigation Report. ECF No. 17.


          C.          The Need to Promote Respect for the Law, to Provide Just Punishment, to
                      Afford Adequate Deterrence, and to Protect the Public

         A     sentence of one year supervised probation     will help    deter the Defendant from engaging

in these types of offenses and provide just punishment for his behavior. The Defendant has been

on supervised release for approximately six months without incurring additional charges and

without continuing his harassment of Embassy personnel. An additional year of monitoring and

supervision         will give the Defendant the opportunity to further demonstrate his willingness          and

ability to refrain from harassing and intimidating those with whom he disagrees. Alternatively,               if
the Defendant fails to comply with the conditions of his supervision, he           will   face revocation of his

probation and possible resentencing by this           Court.   Such a sentence protects the public from

recidivism by the Defendant and serves        as   just punishment for his offense.




                                                        J
             Case 1:18-cr-00206-RMC Document 22 Filed 11/19/18 Page 4 of 4



    UI.       Conclusion

           For the foregoing reasons, as well as any others that may be cited at the sentencing hearing,

the Govemment believes that a sentence of one year supervised probation will reflect                 the

defendant's speedy decision to take responsibility for his actions as well as the seriousness of his

offense.


                                                 Respectfully submitted,

                                                 JESSIE K. LIU
                                                 UNITED STATES ATTORNEY


                                          By:      €Rnil\
                                                 Elizabeth M. Dewar
                                                 Special Assistant United States Attomey
                                                 Virginia Bar Number 85682
                                                 United States Attorney's Office
                                                 555 Fourth Street NW
                                                 Washington, DC 20530
                                                 Telephone : (202) 252-7 21 5
                                                 Email : elizabeth. dewar@usdoj gov
                                                                                 .




                                                     4
